Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/11/2020. 
The following is the status of claims: 
Claim 1 has been amended. 
Claims 2 and 26 have been cancelled.
Claims 43-44 have been added.
Thus, claims 1, 3-25 and 27-44 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/11/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1, 3-25 and 27-44 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 11, 17, 24, the claimed features in
independent claim 1 (and substantially similar independent claims 11, 17, 24):






a memory configured to store one or more videos;

a processor coupled to the memory, the processor configured to:

automatically obtain a second video, wherein the second video is accessible
via a network, wherein the second video is selected by the processor based on a
similarity of a first set of characteristics with a second set of characteristics, 

wherein the first set of characteristics corresponds to the first video, and wherein the second
set of characteristics corresponds to the second video; and

concatenate the first video and a second video to generate a combined video;
and

a display device coupled to the processor and configured to display the combined video to a user, wherein the image capture device, the memory, the processor, and the display device are included in a single form factor;”


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.



Mate et al., US Pub. No.: 2012/0059826, teaches an improved approach for generating a  compilation of media items where a plurality of media items is received and a respective context vectors for the media items are determined; and the context vectors include, at least in part, orientation information, tilt information, altitude information, geo-location information, timing information, or a combination thereof associated with the creation of the respective media items; where a compilation of at least a portion of the media items is generated based, at least in part, on the context vectors;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/8/2017, with particular attention to paragraphs 0073, 0152, 0163 and 0216; and the examiner also found figures 7 and 13 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/24/2021